Title: James Barbour to James Madison, 13 November 1828
From: Barbour, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    London
                                
                                November 13h—28
                            
                        
                        
                        Immediately on the reciept of your private letter of the 22nd September I resorted to a seal maker of
                            reputation in Pall Mall and gave him orders to execute the commission you submitted to my care—With but little taste in
                            such matters I was obliged to confide in his—The result I send you enclosed—the cost you will see by his bill, which you
                            will pay me when I return. I hope they will please you—the artist assures me they are made after the most approved
                            fashion here—
                        I felt much indebted to you for the local information you gave me—You will long since have received my
                            letter announcing to you the State of the weather here during Harvest, and its influence on the crop—Prices continue
                            undiminished, and the impost is expected this week to become merely nominal—eight pence only on the barrel of flour—I
                            learn from the most intelligent sources that the usual crop of Great Britain is estimated at 12 millions of quarters and
                            that her Supplies for the last ten years raised within herself are equal to her consumption—A mistake on this subject
                            exists in America—it being supposed there by many that she is not able to supply her demands without foreign aid—but her
                            not having used any foreign grain for ten years is a proof that in common years she can maintain herself in bread stuffs—This year however it is asserted that she has not raised above 10 millions of quarters and that a large portion of this is
                            of an inferior quality—She has three hundred thousand quarters of foreign grain on hand and hence her imports must be
                            equal to about one million seven hundred thousand quarters—But as her supplies will be entirely exhausted and from
                            apprehension of a famine they are desirous of having a quantity on hand I think their anxiety will prompt them to buy
                            largely even of the next harvest in America—and therefore the probability is that we shall get a good price for the crop
                            of –29—
                        On my arrival my information led me to believe that the crop of potatoes also was a short one—that however
                            is denied—and the autumn being extremely favorable for housing that crop it is asserted the quantity saved is an average
                            one—The crop of oats is said also to be at least an average one—The quantity of this article consumed is estimated at 36
                            millions of quarters—Almost entirely consumed by horses—tho as you are aware in the northern parts of England and still
                            more in Scotland used partially by the poor for human support—Of this article they imported last year several millions of
                            quarters—the crop of 27 being short—
                        Altho the fiscal receipts of the last quarter were a subject of boast I apprehend the high price of grain and
                            the diminished demands for some of their principal manufactures will have a serious influence both on commerce and
                            consequently on several important branches of their revenue—
                        I see it stated for instance that in the last quarter in Liverpool only 60 American vessels had arrived—while in the corresponding quarter of 27—that 160 had entered—Liverpool will feel the effects of the tariff more than
                            any other exporting town in the kingdom—As she is the great theatre of operations for the manufacturing District around
                            her, and which produces 9/10ths of the manufactures in Cotton of the whole Kingdom—Great Britain strange as it may seem
                            finds the East Indies her best customer for her cotton fabricks—She is gradually receding from the Continent of Europe—whose policy generally is her exclusion—I cannot but think she has arrived at (if not departing from) her acme—Such
                            however is her overgrown wealth that years must roll round before she is reduced to a level with other nations—
                        I presume in no part of the Earth is there such an accumulation of wealth and comfort—The House of an
                            Englishman is not only his castle—but it is a palace also—I say comfort, for wherever you go you see in the House of an
                            Englishman a hundred things and almost in the proportion of a hundredfold—calculated for domestic comfort. The Houses
                            seem actually to be filled with them—not as with us merely arranged around the room—but every where in the room—As a
                            general thing they are extremely economical—one or two dishes of meat is all that even the wealthy indulge us—
                        The mass of suffering however with the poorer classes I fear is great as it is impossible for them to procure
                            the necessaries of life—A dollar in America will buy as much there as a Guinea here—A Turkey hen is a Guinea—a barn
                            door fowl 4 1/4 Stg equal to a dollar—The Great Scenes enacting in the East seem to absorb all attention—
                        
                        Every sympathy is with the Turk—The fall of Varna has produced a great despondency—It was feared that
                            Russia designed a winter Campaign—that however from the advices of to day she has abandoned. If the Sultan would yield
                            the point of Grecian emancipation the public sentiment in favor of Turkey would propel the Government to interfere I think
                            in despite of the scarcity of bread—Irish troubles or depressed manufacture—
                        In a conversation I had with the Duke of Wellington yesterday he told me that he had as yet given no
                            intimation of his acquiescence—If he would do so he observed it would enable the parties to the treaty of London to
                            interfere substantially in his behalf—I was glad to find that the professions at least of the Duke were most favorable to
                            America—He assured me and repeated it twice with great apparent earnestness that there was no part of his policy more
                            interesting to him and his associats than that of maintaining the most friendly relations with America—And I receive the
                            same assurances from the Diplomatists from every nation—
                        I am desirous to impress upon you how highly I value every thing I receive from America and particularly from
                            yourself—It is a kindness I shall highly value if occasionally you will write me—
                        Mrs Barbour desires to be affectionately remembered to you and Mrs Madison and Mrs. Willis I beg to do the
                            same—
                        
                        
                            
                                James Barbour
                            
                        
                    